ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_02_FR.txt. COMPÉTENCE PÊCHERIES (DÉCL. DILLARD) 207

M. DILLARD, juge, fait la déclaration suivante:

Je m'associe aux décisions de la Cour consignées dans les quatre
premiers sous-paragraphes du dispositif, pour les raisons que j’ai exposées
dans mon opinion individuelle en l'affaire parallèle Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord c. Islande, et que je considère
applicables mutatis mutandis à la présente affaire.

Si je souscris à la décision du cinquième sous-paragraphe, aux termes
duquel la Cour «dit ne pas pouvoir donner suite à la quatrième conclusion
de la République fédérale d'Allemagne », je me vois obligé d’ajouter la
réserve suivante !.

La Cour a jugé, au paragraphe 72, qu’elle est compétente pour
connaître de cette conclusion particulière. Bien que, pour des raisons
évidentes, celle-ci n'ait pas figuré dans la requête déposée le 5 juin 1972,
puisque les actes de harcèlement et d’ingérence se sont produits plus tard,
elle figure dans le mémoire sur le fond et les conclusions finales. Le retard
ne devrait donc pas constituer un obstacle. La manière dont la Cour a
interprété la nature et la portée de l'échange de notes de 1961, telle qu’elle
ressort de l’analyse des autres conclusions, s’harmonise tout à fait avec la
constatation selon laquelle la clause juridictionnelle est assez vaste pour
englober aussi cette conclusion. La Cour est donc, à mon avis, pleine-
ment justifiée à se déclarer compétente pour en connaître.

La Cour a cependant interprété la conclusion dont il s’agit comme
tendant à ce qu’elle dise, statuant définitivement, que l'Islande a l’obli-
gation de réparer entièrement le préjudice subi par le demandeur du fait
des entraves indiquées pendant l'instance (par. 74). Conformément à
cette interprétation, elle considère qu’une telle conclusion sort du cadre
de sa compétence en application de l’article 53 du Statut, car elle estime
ne pas disposer de preuves suffisantes pour s'assurer que chacune des
réclamations concrètes est fondée en fait et en droit (par. 76). Si cette
interprétation était la seule interprétation légitime, je m'inclinerais sans
réserve devant la décision.

Toutefois ce n’est pas, à mon avis, la seule interprétation légitime et ce
n’est peut-être pas non plus la meilleure. Le demandeur, dans son
mémoire sur le fond et pendant la procédure orale, a insisté sur le fait
qu’il ne formule pour le moment aucune demande tendant à obtenir le
paiement d’une indemnité déterminée. Dans sa conclusion même, il prie
seulement la Cour de déclarer que les actes de harcèlement et les entraves
apportées sont contraires au droit et que l'Islande, sur le plan des principes,
est tenue de réparer. Certes, cette conclusion est formulée de façon
abstraite, mais il reste à savoir si cela doit empêcher la Cour de statuer à
son sujet. Je n’en suis pas tout à fait convaincu.

Il n’est guère douteux que les actes de harcèlement et les entraves
apportées par l'Islande, et qui ont été évoqués en grand détail au cours

1 Toutes les conclusions du demandeur sont reproduites au paragraphe 12 de l'arrêt
et la quatrième conclusion figure aussi au paragraphe 71.

36
COMPÉTENCE PÊCHERIES (DÉCL. DILLARD) 208

du procès, étaient contraires au droit. Ils ont été commis pendant
l'instance au mépris des obligations acceptées par l’Eslande dans l'échange
de notes de 1961, que la Cour a déclaré constituer un traité en vigueur.
Il est également évident que, par leur caractère illicite, ils engagent la
responsabilité internationale de l'Islande. Dans l'affaire des Phosphates du
Maroc (C.P.J.L. série A/B n° 74, p. 28), la Cour a rattaché l'apparition
d’une responsabilité internationale à l’existence d’un «acte attribuable à
l'Etat et décrit comme contraire aux droits conventionnels d’un autre
Etat ». J} n’est guère besoin de citer des autorités à l’appui d’une propo-
sition aussi élémentaire. Ainsi, en réalité, la Cour était seulement invitée
à relever le caractère illicite des actes commis et à donner acte de
l'obligation de réparer qui en résultait pour l'Islande. I] ne lui était pas
demandé de fixer le montant de dommages-intérêts.

La Cour a reconnu cela au paragraphe 74 de l’arrêt, mais au lieu de
souligner que la conclusion envisagée est limitée par sa nature, elle a
préféré lui attribuer un caractère élargi. Comme on l’a dit plus haut, son
interprétation l’a naturellement amenée à conclure qu'elle ne pouvait pas
donner suite à cette conclusion, faute d'éléments de preuve relatifs à
chaque réclamation prise en particulier. Tout en reconnaissant la force
du raisonnement de la Cour, j'aurais préféré l'interprétation plus
restrictive.

Je tiens à ajouter que, sur ce sujet, je fais miennes les idées exprimées
par sir Humphrey Waldock dans son opinion individuelle.

M. IGNACIO-PINTO, juge, fait la déclaration suivante:

J'ai dû voter à regret contre l'arrêt de la Cour. Toutefois dans mon
esprit mon vote négatif ne traduit pas à proprement parler une opposition
car, dans un autre contexte, j'aurais sans doute voté pour le processus que
la Cour a cru devoir suivre pour aboutir à sa décision. A mon sens celle-ci
fixe plutôt les conditions d'exercice des droits préférentiels, de la con-
servation des espèces halieutiques et des droits historiques qu'elle ne
répond à la demande priacipale du demandeur qui est de dire le droit sur
un point précis.

J'aurais d'autant plus volontiers souscrit à la conception des droits
préférentiels que la Cour ne fait que se conformer à sa propre décision
dans l'affaire des Pécheries.

Yl y a lieu de noter que le demandeur n’a nulle part sollicité la Cour de
trancher entre l'Islande et lui un différend qui aurait pour objet les droits
préférentiels du riverain, la conservation des espèces halieutiques ou les
droits historiques — cela ressort tout au long du très élaboré exposé des
motifs de l'arrêt. Il est manifeste que les considérations de ces différends
chefs abondamment développés dans larrêt ne font l'objet d'aucune con-
testation de la part des Parties. Il n’y a aucun doute qu'après avoir exposé

37
